Name: Council Regulation (EEC) No 1758/92 of 30 June 1992 amending Regulation (EEC) No 2046/89 laying down general rules for distillation operations involving wine and the by-products of wine-making
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  food technology
 Date Published: nan

 No L 180 / 30 Official Journal of the European Communities 1 . 7 . 92 COUNCIL REGULATION (EEC) No 1758 /92 of 30 June 1992 amending Regulation (EEC) No 2046 / 89 laying down general rules for distillation operations involving wine and the by-products of wine-making THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 822 / 87 of 1 6 March 1 987 on the common organization of the market in wine (*), and in particular Articles 35 (7 ), 36 ( 5 ), 38 (4 ), 39 ( 8 ), 41 ( 8 ), 42 (4 ) and 79 (2 ) thereof, future ; whereas , for that purpose , the deadline laid down in abovementioned paragraph 4 should be put back , HAS ADOPTED THIS REGULATION: Article 1 Article 2 (4 ) of Regulation (EEC) No 2046 / 89 is hereby replaced by the following : '4 . Paragraph 3 shall apply until 31 August 1993 . Before 31 March 1993 , the Commission shall submit to the Council a report on application of the said paragraph , accompanied , if necessary , by an appropriate proposal . The Council shall act on any measures to apply as from 1 September 1993 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official journal of the European Communities . Having regard to the proposal from the Commission ( 2 ), Whereas Article 2 ( 3 ) of Regulation (EEC) No 2046 / 89 ( 3 ) provides that Member States may regard associations of wine-growers as producers for the purposes of the compulsory distillation ; whereas paragraph 4 of that Article provides for the submission of a report in that regard ; whereas the proposed measures should be consistent with others which the Commission is to draw up in the near This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (*) OJ No L 84 , 27 . 3 . 1987 , p. 1 . As last amended by Regulation (EEC) No 1756 / 92 (See page 27 of this Official Journal ). ( 2 ) OJ No C 119 , 11.5 . 1992 , p. 68 . ( 3 ) OJ No L 202 , 14 . 7 . 1989 , p. 14 .